Citation Nr: 0430166	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond August 26, 2002.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from November 1986 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

The Board has granted the veteran's motion to advance the 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2003).


REMAND

Applicable law and regulation provide a 10-year period of 
eligibility, calculated from the date of last discharge from 
active duty, during which veterans may be entitled to 
educational assistance benefits under Chapter 30.  38 
U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  An extended period 
of eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from his own willful misconduct.  It must 
be clearly established by medical evidence that such a 
program of education was medically infeasible.  38 C.F.R. § 
21.7051(a)(2).  

In the case at hand, the veteran seeks an extension for 
Chapter 30 education benefits beyond the delimiting date of 
August 26, 2002.  He contends that he was prevented from 
using his educational assistance benefits between August 26, 
1992 and November 8, 1999 due to his psychiatric 
disabilities.  

Both VA and private medical evidence indicates the veteran 
has been treated for various psychiatric disabilities since 
service, including major depression, post-traumatic stress 
disorder and bipolar disorder.  However, it is unclear 
whether the veteran's psychiatric disabilities made it 
medically infeasible for him to have participated in a 
program of educational study at any point during the period 
from August 26, 1992 and November 8, 1999.  Therefore, the 
Board finds that additional development is required prior to 
appellate review.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions: 

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment for 
psychiatric disability, from both VA and 
private providers, for the period from 
August 1992 and November 1999.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
folder, and the veteran and his 
representative so notified.

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA physician.  
The physician should comment on the 
degree of psychiatric disability shown 
during the period from August 26, 1992 to 
November 8, 1999.  The physician should 
specifically indicate whether psychiatric 
disability made it medically infeasible 
for the veteran to have participated in a 
program of educational study during that 
period.  The rationale for all opinions 
expressed must also be provided.

3.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims folder is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




